UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1829


FRANKLIN LIVESTOCK, INC.,

                     Plaintiff - Appellant,

              and

J AND K CATTLE; KEVIN VAN BEEK; JAY LELOUX,

                     Plaintiffs,

              v.

BOEHRINGER INGELHEIM VETMEDICA, INC.,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:15-cv-00063-BO)


Submitted: April 25, 2018                                          Decided: May 2, 2018


Before KING and DUNCAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alan D. McInnes, Phillip A. Harris, Jr., KILPATRICK TOWNSEND, Raleigh, North
Carolina, for Appellant. Kyle V. Miller, Michael E. McWilliams, BUTLER SNOW LLP,
Ridgeland, Mississippi; Alex J. Hagan, Jeremy M. Falcone, ELLIS & WINTERS LLP,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Franklin Livestock, Inc., appeals the district court’s orders dismissing its lawsuit

as a sanction for discovery abuses and denying its motion to alter or amend judgment.

We have reviewed the record and the district court’s thorough and well-reasoned orders,

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Franklin Livestock, Inc. v. Boehringer Ingelheim Vetmedica, Inc., No. 5:15-cv-

00063-BO (E.D.N.C. Apr. 18, 2017; June 15, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3